Exhibit 10.1

Execution Version

February 18, 2020            

Ronald J. Bernstein

[REDACTED]

 

  Re:

Non-Executive Chairman and Senior Advisor Agreement

Dear Ron:

On behalf of the Board of Managers (the “Board”), I want to thank you for your
over 28 years of service to Liggett Vector Brands LLC (“LVB”) and its
affiliates, including Liggett Group LLC (“Liggett Group”) and Vector Tobacco
Inc. (“VT”). I know I speak for the rest of the Board when I say that you have
demonstrated remarkable leadership and immeasurable commitment to LVB, VT and
Liggett Group (together, “Liggett”).

Although the Board accepts your decision to retire from active employment as the
President and Chief Executive Officer of Liggett Group and LVB, effective as of
March 31, 2020 (your “Retirement Date”), we have asked you to continue to
provide services to Liggett following your retirement as the Non-Executive
Chairman of the Board of Managers of LVB (the “Non-Executive Chairman”) and a
Senior Advisor to Liggett. In addition, your retirement will not affect your
status as a member of the Board of Directors of Vector Group Ltd. (the “Vector
Board”) and you will continue to serve on the Vector Board following the
Retirement Date. The purpose of this Letter Agreement (the “Letter Agreement”)
is to confirm the agreements that we have reached. We appreciate your
willingness to provide continued support and expertise to Liggett and the Vector
Board.

 

1.

Employment Through Retirement Date

During your employment in the period from the date hereof through your
Retirement Date, you will continue in your current role as President and Chief
Executive Officer of Liggett and will continue to receive compensation and
employee benefits as in effect as of the date hereof and subject to the terms
and conditions of the applicable compensation and benefits plans of Liggett and
its affiliates.

Upon your retirement, any accrued benefits (including, but not limited to,
bonus, tax-qualified and non-qualified pension and retirement benefits, deferred
compensation and accrued but unpaid vacation) will be paid to you, in each case,
in accordance with the terms and conditions of the applicable plan document and
any applicable prior payment election made by you.    In addition, upon your
retirement, you will be treated as a non-employee director with respect to your
ongoing Vector Board service and will receive compensation and benefits for your
Vector Board service following the Retirement Date in accordance with the
non-employee director compensation plans and policies of Vector Group Ltd.
(“Vector”).        



--------------------------------------------------------------------------------

2.

Services; Term; Renewal

Following your Retirement Date, you agree to serve as the Non-Executive Chairman
and Senior Advisor on the terms and conditions of this Letter Agreement. In such
roles, you agree to perform the following services (the “Services”), reporting
to the senior management of Vector: (i) provide advice and counsel regarding all
aspects of the Liggett business to the senior management of Liggett, (ii) assist
with special projects as requested by the senior management of Vector,
(iii) continue to assist Vector with investor and shareholder engagement as well
as community, customer and business relations as requested by the senior
management of Vector, (iv) perform such additional duties as are customarily
performed by a non-executive chairman and member of a board of managers and
(v) perform such other services as the parties may mutually agree upon from time
to time during the Term.

The term of your arrangement will be from April 1, 2020 until March 31, 2021,
unless earlier terminated as provided in paragraph 4 of this Letter Agreement or
extended pursuant to the next sentence of this paragraph (the “Term”).
Commencing on April 1, 2021 and on each anniversary thereafter, the Term will be
automatically extended for twelve (12) months, unless either you give LVB not
less than four (4) months’ prior written notice of your intention not to extend
the Term or LVB gives you not less than 30 days’ prior written notice of its
intention to not extend the Term. Notwithstanding anything to the contrary
contained herein, this Letter Agreement cannot be terminated by LVB prior to
March 31, 2021 without Cause (as defined below).

Your duties as the Non-Executive Chairman and Senior Advisor will not require
you to perform more than 30 hours per month of services for each month of the
Term. LVB and you confirm that it is currently expected that your duties as the
Non-Executive Chairman and Senior Advisor will not exceed twenty percent (20%)
of the average level of services performed by you during your last three years
of employment with LVB, consistent with the parties’ intent that your Retirement
Date constitute a “separation from service” within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

3.

Fees; Other Benefits and Expenses

As compensation for your performance of the Services and the other terms and
conditions of this Letter Agreement, during the Term, you will receive a monthly
fee (the “Monthly Fee”) in the amount of $60,000 per month. The Monthly Fee will
be payable monthly in arrears. Subject to paragraph 4 below, the portion of the
Monthly Fee paid for each month in which this Letter Agreement commences or
terminates shall be prorated based on the number of days during such month that
the Letter Agreement was in effect.

During the Term, LVB will also provide you with (A) access to an office with
furnishings comparable to those in effect prior to your Retirement Date located
in Morrisville, North Carolina, (B) administrative support provided by your
current assistant (or such replacement as you may select upon your current
assistant’s retirement or separation from LVB) on the same basis as provided to
you prior to your Retirement Date, which assistant will remain an employee of
LVB and receive compensation and benefits consistent with past practice, and
(C) payment or reimbursement of actual out-of-pocket expenses reasonably
incurred by you in connection with the Services, subject to LVB’s reimbursement
policy as in effect from time to time.

 

-2-



--------------------------------------------------------------------------------

4.

Termination

You may terminate the Term for any reason before its scheduled expiration by
providing four (4) months’ prior written notice to LVB. LVB may terminate the
Term for any reason before its scheduled expiration by providing thirty
(30) days’ written notice to you, or immediately in the case of a termination by
Vector for Cause pursuant to clause (ii) of the Cause definition. In the event
the Term is terminated due to your death, Disability, by you for any reason
other than due to material breach by LVB of the terms of this Letter Agreement
or LVB terminates the Term for Cause, no Monthly Fee or other benefits described
in paragraph 3 above will be paid or provided for any period following the date
of termination. In the event you terminate the Term due to material breach by
LVB of the terms of this Letter Agreement or LVB terminates the Term other than
for Cause, LVB will pay the Monthly Fees and provide the other benefits
described in paragraph 3 through the end of the then current Term. In the event
of any early termination of the Term pursuant to this paragraph 4, your
obligations under paragraph 5 below will continue.

For purposes of this paragraph 4, “Cause” means: (i) a material breach by you of
your duties and obligations under this Letter Agreement that is not remedied to
the satisfaction of the Board within thirty (30) days after your receipt of
written notice of such breach from the Board; (ii) your conviction or
indictment, or plea of guilty or nolo contendere, for a felony; (iii) an act or
acts of personal dishonesty by you intended to result in your personal
enrichment at the expense of LVB or any of its affiliates; (iv) your material
violation of any written policy of LVB or its affiliates, including the Code of
Business Conduct and Ethics of Vector; or (v) any grossly negligent act of
omission or any willful and deliberate misconduct by you that results, or is
likely to result, in material economic or other harm to LVB or any of its
affiliates, provided however, that any act or omission by you will not fall
within the scope of this clause (v) if it was done or omitted to be done by you
in good faith and with a reasonable belief that such action or omission was in
LVB’s best interests. “Disability” means: as a result of your incapacity due to
physical or mental illness, you have been substantially unable to perform the
Services hereunder for a continued period of 180 days.

 

5.

Restrictive Covenants

You agree to be bound by the restrictive covenants set forth in Annex 1.

 

6.

Indemnification

Following your Retirement Date, LVB and its affiliates will continue to
indemnify you against any actual or threatened action, suit or proceeding and to
provide you with D&O insurance coverage, in each case, with respect to your
services as an executive officer and director of Vector and its subsidiaries
prior to your Retirement Date and thereafter the Services as the Non-Executive
Chairman and Senior Advisor to Liggett and services as a director of Vector and,
in each case, to the same extent that such indemnification and D&O insurance
coverage is provided to executive officers and directors of Vector and its
subsidiaries.

 

7.

Independent Contractor; Taxes

You agree that you are performing the Services as an independent contractor and
not as an employee of LVB and that, following your Retirement Date, you will not
be eligible to continue to participate as an employee in any employee benefit
programs of LVB

 

-3-



--------------------------------------------------------------------------------

or its affiliates. Nothing in this Letter Agreement will be deemed to constitute
a partnership or joint venture between LVB and you nor will anything in this
Letter Agreement be deemed to constitute LVB or you as the agent of the other.
During the Term, neither you nor LVB will be or become liable to or bound by any
representation, act or omission whatsoever of the other.

You acknowledge that, as an independent contractor, you will be responsible for
the payment of all applicable taxes levied or based upon the Monthly Fee and for
all non-reimbursable expenses attributable to the rendering of Services,
including without limitation, the payment of all federal, state and local income
taxes, self-employment FICA (social security) taxes, and unemployment and
workers compensation payments.                

 

8.

Miscellaneous

You agree that any and all contracts, correspondence, books, accounts and other
sources of information relating to LVB’s and its affiliates’ businesses will be
available for inspection at your office by LVB’s authorized representative
during ordinary business hours upon reasonable notice to you. Neither party will
assign, transfer or subcontract this Letter Agreement or any of its obligations
hereunder without the other party’s express, prior written consent.
Notwithstanding the foregoing, LVB may assign this Letter Agreement to a
purchaser of all, or substantially all, of LVB’s assets.

This Letter Agreement will be governed by and construed and interpreted in
accordance with the laws of the State of New York without reference to
principles of conflict of laws. Any dispute regarding this Letter Agreement will
be resolved by a court of competent jurisdiction in the State of New York.

If any provision of this Letter Agreement, including Annex 1, is found by any
court of competent jurisdiction (or legally empowered agency) to be illegal,
invalid or unenforceable for any reason, then (i) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (ii) the remainder of this Letter
Agreement will not be affected.

It is the intent of the parties that any amounts payable under this Letter
Agreement be exempt from or otherwise comply with the provisions of Section 409A
of the Code (“Section 409A”), and each payment under this Letter Agreement will
be treated as a separate payment for purposes of Section 409A. The parties
intend that the terms and provisions of this Letter Agreement will be
interpreted and applied in a manner that satisfies the requirements and
exemptions of Section 409A and, to the maximum extent permitted, this Letter
Agreement will be interpreted so as to comply with Section 409A. With respect to
any provision of this Letter Agreement that provides for reimbursement of costs
and expenses or in-kind benefits, the right to reimbursement or benefits may not
be exchanged for any other benefit, and the amount of expenses eligible for
reimbursement (or in-kind benefits paid) in one year will not affect amounts
reimbursable or provided as in-kind benefits in any subsequent year. All expense
reimbursements paid pursuant to this Letter Agreement that are taxable income to
you will in no event be paid later than the end of the calendar year next
following the year in which you incur the expense.

This Letter Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous representations, proposals, discussions, and communications,
whether oral or in writing with respect to the subject matter hereof. This
Letter Agreement will be binding upon you and your heirs, administrators,
representatives and executors and LVB and its successors and assigns and may be
modified only in a writing signed by you and LVB.

 

-4-



--------------------------------------------------------------------------------

Any notices given under this Letter Agreement (1) by LVB to you will be in
writing and will be given by hand delivery or by email with a copy by FedEx,
addressed to you at your address listed above or (2) by you to LVB will be in
writing and will be given by email with a copy by FedEx, addressed to the
General Counsel of Vector at Vector’s corporate headquarters.

*                *                 *

 

-5-



--------------------------------------------------------------------------------

To confirm the foregoing terms are acceptable to you, please execute and return
the copy of this Letter Agreement, which is enclosed for your convenience.

 

Very truly yours, VECTOR GROUP LTD. By:  

/s/ Marc N. Bell

  Marc N. Bell   Senior Vice President and General Counsel

 

AGREED AND ACKNOWLEDGED:

/s/ Ronald J. Bernstein

Ronald J. Bernstein AGREED AND ACKNOWLEDGED:    LIGGETT VECTOR BRANDS LLC By:  

/s/ Nicholas P. Anson

  Nicholas P. Anson   Executive Vice President, Finance & Administration, CFO
and Treasurer

 

-6-



--------------------------------------------------------------------------------

Annex 1

to

Non-Executive Chairman and Senior Advisor Agreement

RESTRICTIVE COVENANTS

You agree to comply with the following covenants.

 

1.

CONFIDENTIALITY.

You covenant and agree with LVB that you will not, directly or indirectly, at
any time, except in the good faith performance of your obligations to LVB
hereunder or with the prior express written consent of the Board, disclose any
Confidential Information that you have learned or may learn by reason of your
service to, or association with, LVB, or use any such information for your own
personal benefit or gain. The term “Confidential Information” includes, without
limitation, information with respect to the operations, facilities and methods,
trade secrets and other intellectual property, systems, procedures, manuals,
confidential reports, pricing information, financial information (including,
without limitation, the revenues, costs or profits) associated with any
activities or products of LVB and/or its affiliates, business plans, prospects,
opportunities or other information of or relating to LVB and/or its affiliates.
Confidential Information will not include information which (i) is or becomes
generally available to the public other than as a result of disclosure by you in
violation of this section or (ii) you are required to disclose under any
applicable laws, regulations or directives of any government agency, tribunal or
authority having jurisdiction in the matter or under subpoena or other process
of law.

Notwithstanding anything to the contrary in this Letter Agreement or otherwise,
nothing will limit your rights under applicable law to provide truthful
information to any governmental entity or to file a charge with or participate
in an investigation conducted by any governmental entity.

You are hereby notified that the immunity provisions in Section 1833 of title 18
of the United States Code provide that an individual cannot be held criminally
or civilly liable under any federal or state trade secret law for any disclosure
of a trade secret that is made (1) in confidence to federal, state or local
government officials, either directly or indirectly, or to an attorney, and is
solely for the purpose of reporting or investigating a suspected violation of
the law, (2) under seal in a complaint or other document filed in a lawsuit or
other proceeding, or (3) to your attorney in connection with a lawsuit for
retaliation for reporting a suspected violation of law (and the trade secret may
be used in the court proceedings for such lawsuit) as long as any document
containing the trade secret is filed under seal and the trade secret is not
disclosed except pursuant to court order.

 

2.

NON-SOLICITATION.

You covenant and agree with LVB that you will not, directly or indirectly, for
the period commencing on the Retirement Date and ending twenty-four (24) months
following the last payment received under this Letter Agreement (a) take any
action to solicit or divert any business (or potential business) or clients or
customers (or potential clients or potential customers) away from LVB or any
affiliate and/or (b) induce any person in the employment of LVB or any affiliate
or any consultant to LVB or any affiliate to (i) terminate such employment or
consulting arrangement, (ii) accept employment, or enter into any



--------------------------------------------------------------------------------

consulting arrangement, with anyone other than LVB or any affiliate, and/or
(iii) interfere with (x) the business relations between LVB or any affiliate and
each of their respective customers or suppliers in any manner or (y) the
business of LVB or any affiliate in any manner.

 

3.

NON-DISPARAGEMENT.

Subject to the requirements of any applicable securities or other laws, you
covenant and agree with LVB that, during and after the Term, you will not at any
time make any statement or representation, written or oral, which you know or
should know will, or which you know or should know is reasonably likely to,
impair, bring into disrepute, or adversely affect in any way the reputation,
good will, business, or public relations of LVB, or any affiliate, and/or any
person or entity which you know or should know is one of the following: (i) an
employee or a member of the boards of managers or directors, as applicable, of
LVB, or any affiliate, (ii) a person or entity who has or has had a legal or
beneficial ownership interest in LVB, or any affiliate (an “Owner”), and/or
(iii) an owner, employee, director, partner, representative of, and/or adviser
to, any such Owner.

 

4.

NON-COMPETITION.

You covenant and agree with LVB that for the period commencing on the Retirement
Date and ending twenty-four (24) months following the last payment received
under this Agreement, you will not as an employee, consultant or in any other
capacity, provide services, in the geographic areas in which LVB or any of its
affiliates does business, that are the same as or similar to the services you
provided to LVB or its affiliates, to any business that then engages in the
development or manufacture of tobacco products, including but not limited to,
cigarettes, roll-your-own tobacco, cigars, smokeless tobacco, hookah tobacco,
pipe tobacco, vaporizers and other electronic nicotine delivery products,
dissolvable nicotine products, as well as reduced risk or cessation products or
is in the same, similar or otherwise competitive business as LVB or any
affiliate. You acknowledge and agree that LVB’s market for research, development
and sale of cigarette products is located throughout the United States and that
the foregoing restrictions are reasonable and necessary to protect LVB’s
legitimate business interests. The foregoing covenant will not prohibit you from
owning securities traded on any national or international exchange provided that
you own such securities for investment purposes only and that such securities
represent less than one percent (1%) of the total outstanding shares of such
securities.

 

5.

EQUITABLE RELIEF.

You understand and agree that the rights and obligations set forth in this Annex
1 will extend beyond the Term and the termination of the Services. Without
intending to limit the remedies available to LVB, you acknowledge that a breach
of the covenants contained in this Annex 1 may result in material irreparable
injury to LVB and its affiliates or subsidiaries for which there is no adequate
remedy at law, that it may not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, LVB will be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining you from engaging in activities prohibited by
this Annex 1 or such other relief as may be required to specifically enforce any
of the covenants in this Annex 1. You will also be required to pay all legal
fees and costs incurred by LVB in connection with enforcing its rights under
this Annex 1.